Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the claim amendments and remarks filed by the Applicant on 02 June 2022, in which claims 1, 4-18 are pending. Claims 1, 15, 16 and 18 are independent. Claims 4-14 and 17 are dependent. Applicant has canceled claims 2 and 3. New independent claim 18 is added which includes subject matter of canceled claim 3. Claims 15 and 16 were previously allowed and remains so through this notice of allowance.
Applicant has placed the application in condition for allowance by incorporating indicated allowable subject matter of claim 2 and 3 into independent claims 1 and 18, respectively, except that claims 10 and 11 needs minor repair because each of these claims 10 and 11 depends from canceled claim 2. 


Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s agent Mr. Kyle Bryan on 15 June 2022.

Please amend claims 10 and 11 as follows:

10. (Currently amended) The local coil as claimed in claim 1,[[2,]] wherein one of the flexible conductor segments and one of the electronic function groups are electrically conductively connected to one another by a form-fit and/or force-fit connection.  

11. (Currently amended) The local coil as claimed in claim 1,[[2,]]  wherein components of a first one of the electronic function groups are arranged directly on a first one of the flexible conductor segments.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852